 1   Jesse Ortiz (SBN 176450)
     Jesse@jesseortizlaw.com
 2   Ortiz Law Group P.C.
     980 9th Street, Ste. 340
 3   Sacramento, CA 95814
     Phone: (916) 443-9500
 4   Fax: (916) 443-9501
 5
     Attorney for Defendant
 6   VICENTE VELAZQUEZ
 7
 8
                                     UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                           )       Case No.: 2:16-CR-00025-TLN
12                                                       )
                                       Plaintiff,        )       STIPULATION AND ORDER TO
13                                                       )       CONTINUE STATUS CONFERENCE
            v.                                           )       AND EXCLUDE TIME UNDER THE
14                                                       )       SPEEDY TRIAL ACT
15                                                       )
                                                         )
16                                                       )       DATE:         June 6, 2019
     VICENTE VELAZQUEZ                                   )       TIME:         9:30 a.m.
17                                                       )       COURT:        Hon Troy L. Nunley
                   Defendant.                            )
18                                                       )
                                                         )
19                                                       )

20
21
            IT IS HEREBY STIPULATED by and between plaintiff United States of America, by Justin
22
     Lee, Assistant United States Attorney; and Defendant VICENTE VELAZQUEZ, and his attorney of
23   record, Jesse Ortiz, that the Status Conference presently set for April 4, 2019 at 9:30 a.m., in Courtroom
24   2 of the United States District Court, Eastern District, be continued at the request of defendant
25   VICENTE VELAZQUEZ to June 6, 2019 at 9:30 a.m., in Courtroom 2, of the United States District
26   Court, Eastern District.
27          Pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) and Local Code T4, the parties request that
28   the Court exclude time between April 4, 2019 and June 6, 2019.


                                                             1
 1          Assistant U.S. Attorney Justin Lee and counsel for Mr. Velazquez have reviewed this proposed
 2   order and authorized Jesse Ortiz to sign it on their behalf.

 3          SO STIPULATED.

 4
 5
     Dated: April 2, 2019                                  __/s/ Jesse Ortiz____________
 6                                                         Jesse Ortiz
                                                           Ortiz Law Group P.C.
 7                                                         Attorney for Defendant Vicente Velazquez
 8
 9   Dated: April 2, 2019                                  McGREGOR W. SCOTT
                                                           United States Attorney
10
                                                    By:    __ /s/ Justin Lee      ______
11
                                                           Justin Lee
12                                                         Assistant United States Attorney

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                           2
 1                                                    ORDER
 2          IT IS HEREBY ORDERED that the Status Conference presently set for April 4, 2019 at 9:30

 3   a.m., in Courtroom 2 of the United States District Court, Eastern District, is continued at the request of
     defendant Vicente Velazquez to June 6, 2019, at 9:30 a.m., in Courtroom 2, of the United States District
 4
     Court, Eastern District. Pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) and Local Code T4, time
 5
     shall be excluded. The Court finds that the ends of justice to be served by granting the requested
 6
     continuance outweigh the best interests of the public and the defendant in a speedy trial.
 7
 8   DATED: April 2, 2019
 9
10
                                                                Troy L. Nunley
11                                                              United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                          3
